Name: Regulation (EEC) No 2300/73 of the Commission of 23 August 1973 on detailed rules for applying the differential amounts for colza and rape seed and repealing Regulation (EEC) No 1464/73
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/28 Official Journal of the European Communities 24. 8 . 73 REGULATION (EEC) No 2300/73 OF THE COMMISSION of 23 August 1973 on detailed rules for applying the differential amounts for colza and rape seed and repealing Regulation (EEC) No 1464/73 must be sufficiently representative as regards develop ­ ments in the rates and must allow these rates to be followed as closely as possible when the differential amounts are being fixed ; whereas a period of seven days, which would meet administrative requirements, should be used ; Whereas the most representative spot exchange rates should be used for purposes of calculation ; Whereas, in the interests of proper administration , detailed rules should be laid down for levying and granting these amounts using the method of deter ­ mining the weight of the seed set out in Commission Regulation (EEC) No 1 204/72 (6) of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds , as last amended by Regu ­ lation (EEC) No 688/73 ( 7) ; whereas, for the same reason , processing of the seed should, for the purpose of granting differential amounts, be subject to presenta ­ tion of the ID part of the certificate referred to in Article 4 of Council Regulation (EEC) No 2114/71 ( 8 ) of 28 September 1971 on the subsidy system for oil seeds , as last amended by Regulation (EEC) No 2730/71 (9 ) ; Whereas, for the proper functioning of these measures, administrative provisions should be adopted making it possible to determine the Member State in which seeds subject to intra-Community trade were harvested ; whereas this aim may be achieved by using in this trade the document introduced by Commis ­ sion Regulation (EEC) No 2315/69 ( l0 ) of 19 November 1969 on the use of Community transit documents for the purpose of applying Community measures for verifying the use and/or destination of goods , as amended by Regulation (EEC) No 690 /73 ( n ); Whereas Commission Regulation (EEC) No 1464/73 ( 12 ) of 30 May 1973 on detailed rules for applying the differential amounts for colza and rape seed , as last amended by Regulation (EEC) No 1884/73 ( l3 ), should therefore be replaced ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/EEC (') of 22 September 1966 on the common organization of the market in oils and fats , as last amended by the Act (2 ) annexed to the Treaty (3 ) concerning the Accession of new Member States to the European Economic Community and the Euro ­ pean Atomic Energy Community, signed at Brussels on 22 January 1972 ; Having regard to Council Regulation (EEC) No 1 569/72 (4) of 20 July 1972 laying down special measures for colza and rape seed, as last amended by Regulation (EEC) No 1 356/73 (5 ), and in particular Article 7 thereof ; Whereas Regulation (EEC) No 1569/72 introduced a system of differential amounts for colza and rape seed ; Whereas, if this system is to be completely successful , these amounts should take account  where seed is processed in or exported from the Member State of origin , of the incidence on the target price and on the subsidy or export refund of the difference referred to in Article 2 ( 1 ) (a ) or (b) as the case may be of Regulation (EEC) No 1 569 /72 ;  where seed is the subject of intra-Community trade , in addition to the factors mentioned above , of the incidence on the target price of the relation ­ ship between the monetary situation of the Member State of processing or exportation ; Whereas, for the purpose of applying Article 2 ( 1 ) (b) of Regulation (EEC) No 1569/72, it is necessary to specify the period during which the spot rates are to be recorded , the arithmetical mean of which is used to calculate the differential amounts ; whereas this period (') O ) No 172, 30 . 9 . 1966 , p . 3025/66 . (-') OJ No L 73 , 27 . 3 . 1972 , p . 14 . fa ) OJ No L 133 , 10 . 6 . 1972 , p . 1 . 7 ) OJ No L 66, 13 . 3 . 1973 , p . 20 . s ) OJ No L 222, 2 . 10 . 1971 , p . 2 . ") OJ No L 2X2, 23 . 12 . 1971 , p . IS . 10 ) OJ No L 295, 14 . 11 . 1969 , p . 14 . ") OJ No L 66, 13 . 3 . 1973 , p . 23 . '-) OJ No L 146 , 4 . 6 . 1973 , p . 8 . | ; ) 0 | No L 192, 13 . 7 . 1973 , p . 30 . ( 3 ) OJ No L 73 , 27 . 3 . 1972 , p . 5 . (4 ) OJ No L 167 , 25 . 7 . 1972 , p . 9 . (5 ) OJ No L 141 , 28 . 5 . 1973 , p . 28 . 24. 8 . 73 Official Journal of the European Communities No L 236/29 Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats ; from the Wednesday of one week to the Tuesday of the following week. The first period to be taken into consideration shall be August 15 to August 21 1973 . HAS ADOPTED THIS REGULATION : Article 4 Article 1 The spot market rates against each of the currencies of the Member States who keep their exchange rates at any given moment within a band of 2-25 % shall be : (a) for the Italian lire : the mean of the official rates fixed each working day during official dealings on the Rome and Milan foreign exchange markets ; (b) for the English pound and the Irish pound : the average rates recorded at noon on the foreign exchange markets of the two Member States concerned . 1 . The differential amounts for colza and rape seed referred to in Article 1 of Regulation (EEC) No 1569/72 shall comprise the following : (a) a target price corrective ; (b) a subsidy or export refund corrective ; (c) a differential component. 2 . Differential amounts shall be calculated on the basis of the weight of the seed as adjusted in accord ­ ance with the method set out in the Annex to Regula ­ tion (EEC) No 1204/72. Article 5 Article 2 1 . The differential component shall be equal to the incidence on the target price of the relationship between the currency of the Member State in which the seed originated and the currency of the Member State in which the seed is processed or customs export formalities completed . 2 . For seed harvested in Denmark and in the United Kingdom, the 'accession ' compensatory amount valid for the Member State in question shall be deducted from the target price . Article 6 1 . The component of the differential amount calcu ­ lated as a target price corrective (a) shall be granted in Member States whose currency has appreciated, (b) shall be levied in Member States whose currency has depreciated . 2 . The component of the differential amount calcu ­ lated as a subsidy or export refund corrective (a) shall be levied in Member States whose currency has appreciated , (b) shall be granted in Member States whose currency has depreciated . 3 . The component of the differential amount calcu ­ lated as a differential component shall apply only in trade between Member States . This component of the differential amount shall be levied where processing or customs export formalities take place in a Member State whose currency has appreciated more or depreciated less than that of the Member States of origin . It shall be granted where processing or customs export formalities take place in a Member State whose currency has appreciated less or depreciated more than that of the Member State of origin . 1 . The target price corrective shall be equal to the incidence on the target price of the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 and valid (a) on the day on which the application for either the ID part of the Community subsidy certificate is lodged or the day on which customs export formal ­ ities are completed , when the subsidy or refund has not been fixed in advance ; (b) on the day on which the application for the AP part of the Community subsidy certificate or the export certificate involving advance fixing of the refund is lodged , where the subsidy or the refund has been fixed in advance . 2 . In order to calculate the corrective for seed processed in or exported from Denmark and the United Kingdom, the 'accession ' compensatory amount valid for the Member State in question shall be deducted from the target price . Article 3 The period referred to in the second indent of Article 2 ( 1 ) (b) of Regulation (EEC) No 1569/72 shall run No L 236/30 Official Journal of the European Communities 24. 8 . 73 Article 7 The target price referred to in Articles 5 and 6 shall be that valid on the day on which the application for the ID part of the Community subsidy certificate is lodged or the day on which customs export formali ­ ties are completed . Article 8 1 . The subsidy or export refund corrective shall be calculated by multiplying the subsidy or the refund by a coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 and valid  on the day on which the application for the ID part of the Community subsidy certificate is lodged or customs export formalities are completed , when the subsidy or the refund has not been fixed in advance ;  on the day on which the application for either the AP part of the Community subsidy certificate or the export licence involving advance fixing of the refund is lodged , when the subsidy of the refund has been fixed in advance . 2 . In order to calculate the corrective for seed processed in or exported from Denmark and the United Kingdom, the ' accession' compensatory amount valid for the Member State in question shall be deducted from the target price . cate or the export licence involving advance fixing of the refund is lodged, when the subsidy or the refund has been fixed in advance ;  on the day on which the application for the ID part of the Community subsidy certificate is lodged or customs export formalities are completed, when the opposite applies is higher than the target price valid on the day indi ­ cated in the second indent, the difference between the world market price and the target price shall be deducted from the component of the differential amount to be granted as a differential component. The component of the differential amount to be granted in application of the provisions of this para ­ graph shall be granted either on completion of processing or in accordance with the provisions appli ­ cable as regards the granting of export refunds . 3 . Where a subsidy or a refund is to be granted and the world market price valid  on the day on which the application for either the AP part of the Community subsidy certificate or the export licence involving advance fixing of the refund is lodged, where the subsidy or the refund has been fixed in advance ;  on the day on which the application for the ID part of the Community subsidy certificate is lodged or customs export formalities are completed, where the opposite applies is equal to or higher than the target price indicated in the second indent ; (a) the component of the differential amount to be levied in respect of the correctives of the target price and of the subsidy or the refund is equal to the amount of the subsidy or refund . (b) the difference between the world market price and the target price referred to above shall be deducted from the component of the differential amount to be granted as a differential component. 4 . The Commission shall fix the world market price at the same time as the subsidy. 5 . For the purpose of applying paragraphs 2 and 3 (a) the world market price shall be converted into national currency by using the rates indicated in either the second indent of Article 2(1 ) (a) or the second indent of Article 2(1 ) (b) of Regulation (EEC) No 1569/72 ; (b) the 'accession ' compensatory amount for the Member State concerned shall be deducted from the target price to be used for Denmark and the United Kingdom . Article 9 1 . Without prejudice to the following paragraphs , differential amounts shall be levied or granted when the subsidy or the export refund is being paid . 2 . Where a zero subsidy or refund is to be granted : (a) no differential amount shall be levied ; (b) the component of the differential amount to be granted as the target price corrective shall not be higher than the difference between (aa) the target price valid on the day on which the application for the ID part of the Commu ­ nity subsidy certificate or customs export formalities are completed and (bb) the world market price referred to in Article 29 of Regulation No 136/66/EEC valid  on the same day, when the subsidy or the refund has not been fixed in advance or  on the day on which the application for either the AP part of the Community subsidy certificate or the export licence involving advance fixing of the refund is lodged , when the subsidy or the refund has been fixed in advance ; ( c ) if the world market price valid  on the day on which the application for either the AP part of the Community subsidy certifi ­ 24. 8 . 73 Official Journal of the European Communities No L 236/31 Article 10 worden gebracht dat zij niet meer door de steun in aanmerking kunnen komen in de zin van artikel 31 van Verordening (EEG) nr. 1204/72'. Intended to be processed for the production of oil or to be rendered ineligible for subsidy within the meaning of Article 31 of Regulation (EEC) No 1204/72'. 1 . With respect to the granting of differential amounts, processing of seeds shall be subject to the presentation of the ID part of the certificate referred to in Article 4 of Regulation (EEC) No 2114/71 . 2. If necessary for the purpose of levying or granting differential amounts, the authority controlling the destination of seed which has been the subject of intra-Community trade shall send a copy or photocopy of the control copy referred to in Article 1 of Regulation (EEC) No 2315/69 to the agency respon ­ sible for levying or granting these amounts . 'Bestemt til forarbejdning med henblik pÃ ¥ frem ­ stilling af olie eller til at blive behandlet sÃ ¥ledes, at de ikke kan opnÃ ¥ sÃ ¥dan stÃ ¸tte som mÃ ¦vnt i artikel 31 i forordning (EÃF) nr . 1204/72'. The net weight of the product which has been inspected shall be inserted in the 'control of use and/or destination ' section on the back of the copy under 'remarks '.Article 11 Article 121 . When seeds harvested in the Community, other than seeds :  recognized by the law of the Member State of origin as being seed for sowing, or  subject to denaturing according to Community rules, are the subject of trade between Member States, there shall be drawn up in the Member State where the seeds have been harvested , after they have been weighed , the control copy referred to in Article 1 of Regulation (EEC) No 2315/69 , section 31 of which shall contain , in addition to the description of the goods, one of the following endorsements : 1 . The control copy provided for in Article 1 of Regulation (EEC) No 2315/69 shall be accompanied by security of 1-5 units of account per 100 kg net . 2 . The applicant shall choose whether the security is to be lodged in cash or in the form of a guarantee given by an establishment which meets the criteria laid down by the Member State which issued the copy. Article 13 'Graines rÃ ©coltÃ ©es en . . . 'Ã lsaaten geerntet in . . .' 'Semi raccolti in . . . 'Zaden geoogst in . . . The security shall be released when proof has been furnished that the seeds in question have been disposed of in one of the ways referred to in Article 1 1 above . This proof may be given only by producing the control copy referred to in Article 1 of Regulation (EEC) No 2315/69 completed in accordance with Article 1 1 of this Regulation . 'Seed harvested in . . . FrÃ ¸ hÃ ¸stet i 2 . The following sections of the control copy shall be completed : Article 14 (a) section 1 03 ; (b) section 104, by deleting what does not apply and by inserting one of the following : Destine a etre transforme en vue de la production d'huile , ou Ã ªtre mis en condition de ne pas pouvoir bÃ ©nÃ ©ficier de l'aide au sens de l'article 31 du rÃ ¨glement (CEE) no 1204/72' 'Dazu bestimmt, zur Gewinnung von Ã l verar ­ beitet zu werden , daÃ  die Beihilfe im Sinne von Artikel 31 der Verordnung (EWG) Nr. 1204/72, nicht mehr beansprucht werden kann '. 1 . This security shall be forfeit in whole by way of differential amount if, within nine months of its being lodged , no proof has been furnished that the seeds have been disposed of in one of the ways referred to in Article 1 1 above . 2 . The security shall be forfeit in part by way of differential amount if, within the period referred to in paragraph 1 , the proof referred to in that paragraph is furnished for a quantity of seeds which is more than 2 % less than the quantity for which the deposit was lodged . The amount of the security to be forfeited shall be calculated on the basis of the difference between the quantity for which a security was lodged less 2 % and the quantity for which the abovementioned proof is given . Destinato ad essere trasformato per la produzione di olio o ad essere messo in condizione di non poter beneficiare dell'integrazione ai sensi dell ' articolo 31 del regolamento (CEE) n . 1204/72 '. Bestemd om het oog op de olieproduktie te worden verwerkt of om in een zodanige staat te No L 236/32 Official Journal of the European Communities 24. 8 . 73 Article 15 Where the quantity which comes under control at the oil mill or which is exported exceeds by more than 2% the quantity indicated in section 103 of the control copy, the additional quantity shall be treated as being imported from third countries . Article 16 making transitional provisions consequential upon the application on 4 Junfe 1973 of the new system of differential amounts for colza and rape seed , seeds for which (a) the request for the AP part of the 'community subsidy' certificate or for the export certificate involving advance fixing of the refund has been lodged before the data of entry into force of this Regulation , and (b) the request for the ID part of the 'community subsidy' certificate has been lodged , on the customs export formalities have been completed after this date, are subject to the provisions of this Regulation concerning seeds for which the subsidy on refund has not been fixed in advance . For the purposes of applying Articles 13 and 14, the net weight shown in section 103 of the control copy shall be compared with the net weight indicated in that copy in accordance with the last subparagraph of Article 1 1 (2). Article 17 Regulation (EEC) No 1464/73 is hereby repealed . Article 18 Without prejudice to the provisions of Commission Regulation (EEC) No 2041 /73 ( ! ) of 27 July 1973 Article 19 This Regulation shall enter into force on 27 August 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 August 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI (') OJ No L 207, 28 . 7 . 1973 , p . 33 .